IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


HIRAM RICHARDSON,                          : No. 162 EM 2016
                                           :
                   Petitioner              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
COURT OF COMMON PLEAS                      :
PHILADELPHIA COUNTY,                       :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 30th day of November, 2016, the Application for Leave to File

Original Process and the Petition for Writ of Mandamus are DISMISSED.             See

Commonwealth v. Ali, 10 A.3d 282 (Pa. 2010) (explaining that hybrid representation is

not permitted). The Prothonotary is DIRECTED to forward the filings to counsel of

record.

      It is noted that Petitioner’s PCRA petition has been pending before the Court of

Common Pleas of Philadelphia County for more than two years.

      The Prothonotary is DIRECTED to serve a copy of this order on the President

Judge of the Court of Common Pleas of Philadelphia County.